Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18, 21 and 22 in the reply filed on 05/12/2022 is acknowledged.
Applicant has cancelled claims 19-20 in the reply filed on 05/12/2022.
Claim Objections
Claim 13 objected to because of the following informalities:  the limitation “a arm member” in line 10 should be changed to “an arm member”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second end of the arm member" and “the first end of the arm member”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the second end of the container".  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: system comprising a heat transfer member. It is unclear whether the heat transfer member is associated with the claimed container of something else.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13, 15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0270171 A1 (hereinafter referred as “Ben-Horin”).
It should be noted that claims 1-18, and 21-22 are directed to a system, i.e. an apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Therefore, the limitations “inlet port”, “outlet port” are interpreted to provide a structure (port or opening) that is capable of being used as inlet or outlet. The intended use of the port as inlet or outlet does not structurally change the apparatus.
Regarding claim 1, Ben-Horin teaches a treatment system, comprising: a container (30) including a first side and a second side opposite to the first side, the container including a first inlet port (18) on the second side of the container and a first outlet port (36) on the first side of the container, the first side spaced apart from the second side (refer fig 2A); a hollow member (38)in the container, the hollow member including a first end adjacent to the first side and a  second end opposite to the first end and adjacent to the second side (refer fig. 2A); at least one side outlet (52) disposed on a side of the hollow member; an arm member (60) including a third end and a fourth end opposite to the third end, the third end of the arm member connected to the side outlet of the hollow member (refer fig. 2F); and a second inlet port (bottom portion 54 of the hollow member is open) located at the second end of the hollow member, the second inlet port coupled to the first inlet port of the container (refer fig. 2A-2F).
Regarding claims 2-3, Ben-Horin teaches that the arm member includes a semi-permeable membrane ([0070]-[0071]).
Regarding claim 13, Ben-Horin teaches a treatment system, comprising: a container (30) including: 3Application No. 16/901,967Reply to Office Action Dated March 14, 2022a first side (having opening 18); a second side (having openings 46) transverse to the first side; a third side (having opening 36) transverse to the second side and opposite to the first side (refer fig. 2A); a first inlet port (18) on a the first side of the container and a first outlet port (46) on a the second side of the container; a hollow member (38) in the container,  the hollow member including a first end adjacent to the first side and a second end adjacent to the third side (refer fig. 3A); at least one side outlet (52) disposed on a side of the hollow member; an arm member (60) including a third end and a fourth end opposite to the third end, the third end of the arm member connected to the side outlet of the hollow member (refer fig. 2F); and a second inlet port (bottom portion 54 of the hollow member is open) located at the second end of the hollow member, the second inlet port coupled to the first inlet port of the container (refer fig. 2A-2F).
Regarding claim 15, Ben-Horin teaches that the arm member includes a semi-permeable membrane ([0070]-[0071]).
Regarding claim 21, Ben-Horin teaches a treatment system, comprising: a container (30) including: an exterior; a first side of the exterior; a second side of the exterior distinct from the first side; a first inlet port (having opening 18) on the first side of the container; and a first outlet port (36) on the exterior of the container; a hollow member (38) in the container, the hollow member including a first end and a second end opposite to the first end; a first side outlet (52) disposed on the hollow member; a second side outlet (52, there are a plurality of openings 52) disposed on the hollow member; a first arm member (60) including a third end and a fourth end opposite to the third end, the third end of the first arm member connected to the first side outlet; a second arm member (60, there are a plurality of arm members 60) including a fifth end and a sixth end opposite to the fifth end, the fifth end of the second arm member connected to the second side outlet; a second side inlet port (bottom portion 54 of the hollow member is open) located at the second end of the hollow member, the second inlet port coupled to the first inlet port of the container (refer fig. 2A-2F).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Horin.
Regarding claim 4, Ben-Horin teaches limitations of claim 1 as set forth above. Ben-Horin does not disclose any specific size of the openings for the filters 60. However, selecting pore size of the filters would have been an obvious matter of choice to one of ordinary skill in the art based on the fluid being filtered by the system. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Regarding claim 8, Ben-Horin teaches limitations of claim 1 as set forth above. Ben-Horin teaches providing a plurality of openings for inlets, outlets, and to facilitate installation of filters on the hollow member (refer openings 18, 36, 46, 14). Providing a second outlet port on the bottom side second end of the container would have been an obvious matter of design choice to one of ordinary skill in the art since moving one of those ports to second end of the container is mere providing an additional port among plurality of ports or relocating one of the existing ports and shifting location of one of those ports or providing an additional port would not have modified operation of the device.
Claim(s) 5-8, 14, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Horin, in view of CN204352862 (hereinafter referred as “Zhao”, refer attached English language machine translation for claim mapping).
Regarding claims 5-8, 14, 16, and 22, Ben-Horin teaches limitations of claims 1, 13 and 21 as set forth above. Ben-Horin does not teach that the system comprising a filter cartridge within at least one of the arm member or the hollow member (claims 5, 14, and 22), wherein the second end of the arm member is closer to the second side of the container than the first end of the arm member (claims 6, and 16), a drive mechanism coupled to the hollow member (claim 7)
Zhao teaches a treatment system, comprising a container (1) having a hollow member (2) in the container, the hollow member extending from a first end to a second end of the container (refer fig. 1); a plurality of side outlets disposed on a side of the hollow member (members 3 are mounted on openings on hollow shaft 2); a plurality of arm members (3) including a third end and a fourth end opposite to the third end, wherein the arms are in inclined position (refer fig. 1), the third end of the arm member connected to the side outlet of the hollow member (members 3 are mounted on openings on hollow shaft 2); cartridges (4, 5) including semipermeable membranes are provided within the arm members and hollow member. Zhao does not explicitly disclose a drive but indicates that the device provides stirring though the arm members (refer abstract, pages 4-5) and therefore indicating of having a drive capable of stirring through rotation of arm members.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ben-Horin with teachings of Zhao to provide the system comprising a filter cartridge within at least one of the arm member or the hollow member, wherein the second end of the arm member is closer to the second side of the container than the first end of the arm member, a drive mechanism coupled to the hollow member to provide filtering and stirring functions at the same time to improve efficiency of the system.
Claims 9-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Horin, in view of US 2017/0152152 (hereinafter referred as “Smallhorn”).
Regarding claims 9-12 and 17-18, Ben-Horin teaches limitations of claims 1 and 13 as set forth above. Ben-Horin does not each that the system comprising a heat transfer member (claims 9 and 17); the first outlet port includes a sensor, a first valve, and a second valve, wherein one of the first valve and the second valve is opened based on a signal from the sensor, and another one of the first valve or the second valve is closed based on the signal from the sensor (claim 10); or wherein the first outlet port includes a sensor, a first valve, and a second valve, wherein one of the first valve and the second valve is opened based on a signal from the sensor, and another one of the first valve or the second valve is closed based on the signal from the sensor (claim 11), wherein one of the first valve or the second valve is connected to the first inlet port of the container (claim 12); or an electrochemical sensor adjacent the first outlet port (claim 18).
Smallhorn teaches a system comprising a treatment tank (300), a storage tank (380), an outlet comprising sensors (306), and multiway valves (312a, 312b), wherein position of the valve 312 is controlled based on readings from sensors (306) ([0116]-[0128]). Smallhorn also teaches that the tank 380 comprises a heat exchanger for heating or cooling the liquid. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ben-Horin to include a heat transfer member for heating or cooling the liquid; the first outlet port having a sensor, a first valve, and a second valve, wherein one of the first valve and the second valve is opened based on a signal from the sensor, and another one of the first valve or the second valve is closed based on the signal from the sensor; or wherein the first outlet port includes a sensor, a first valve, and a second valve, wherein one of the first valve and the second valve is opened based on a signal from the sensor, and another one of the first valve or the second valve is closed based on the signal from the sensor, wherein one of the first valve or the second valve is connected to the first inlet port of the container; or an electrochemical sensor adjacent the first outlet port to control flow of fluid based on quality of fluid detected by the sensor as taught by Smallhorn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777